ORDER
The Disciplinary Review Board on August 11, 1997, having filed with the Court its decision concluding that DOUGLAS R. SMITH, former of FAIR LAWN, who was admitted to the bar of this State in 1974, and who was suspended from the practice of law for a period of six months effective April 10, 1995, and who remains suspended at this time, should be reprimanded for violating RPC 1.1(a) (gross neglect); RPC 1.1(b) (pattern of neglect); RPC 1.2 (failure to abide by client’s decision); RPC 1.4 (failure to keep *502client reasonably informed); and RPC 3.2 (failure to expedite litigation);
And the Court having considered that respondent has been disciplined on three separate occasions in the past four years, including two terms of suspension, and that respondent has consistently failed to cooperate with the disciplinary authorities;
And good cause appearing;
It is ORDERED that DOUGLAS R. SMITH is suspended from the practice of law for a period of six months, retroactive to April 10, 1995, and until further Order of the Court; and it is further
ORDERED that because this Order imposes a sanction greater than that contained in the decision of the Disciplinary Review Board, respondent may make an application to be heard on the nature of the discipline imposed by the Court in this Order, any such application to be filed with the Court and served on the Office of Attorney Ethics within thirty days after the filing date of this Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent shall include with any petition for reinstatement to practice proof of his successful completion of eight hours of courses in professional responsibility offered by the Institute for Continuing Legal Education; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.